UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) S QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 333-147193 FluoroPharma Medical, Inc. (Exact name of registrant as specified in its charter) Nevada 20-8325616 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 500 Boylston Street, Suite 1600 Boston, MA (Address of principal executive offices) (Zip Code) (617) 456-0366 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes SNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x As of November 11, 2011, there were20,902,653 shares of $0.001 par value common stock issued and outstanding. FORM 10-Q FluoroPharma Medical Inc. INDEX Page PART I - FINANCIAL INFORMATION Item 1.Financial Statements Unaudited Condensed Consolidated Balance Sheets 1 Unaudited Condensed Consolidated Statements of Operations 2 Unaudited Condensed Consolidated Statements of Cash Flows 3 Notes to Unaudited Condensed Consolidated Financial Statements 4 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operation 17 Item 3.Quantitative and Qualitative Disclosures About Market Risk 22 Item 4.Controls and Procedures 22 PART II- OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 23 Item 4. (Removed and Reserved) 23 Item 5. Other Information 23 Item 6. Exhibits 23 Signatures -i- FLUOROPHARMAMEDICAL, INC. (a development stage company) BALANCE SHEETS September 30, 2011 December 31, 2010 (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Prepaid expenses & other current assets Total Current Assets Property and equipment, net Intangible assets, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ (EQUITY) Current Liabilities: Accounts payable $ $ Accrued expenses Short-term convertible notes payable - Total Current Liabilities Commitments & Contingencies - - Stockholders’ Equity (Deficit): Preferred stock Series A; $0.001 par value, 3,500,000 authorized 1,807,229 and 0 shares issued and outstanding - Common stock - Class A - $0.001 par value, 200,000,000 authorized, 21,094,024 and 8,470,025 shares issued and outstanding Additional paid-in capital Deficit accumulated in the development stage ) ) Total Stockholders’ Equity (Deficit) ) Total Liabilities and Stockholders’ Equity (Deficit) $ $ The accompanying notes are an integral part of these financial statements. -1- Table of Contents FLUOROPHARMAMEDICAL , INC. (a development stage company) STATEMENTS OF OPERATIONS (Unaudited) For the 3 Months Ended Sept 30, For the 9 Months Ended Sept 30, June 13, 2003 (inception) to Sept 30, 2011 Operating Expenses: General and administrative $ Professional fees Research and development Sales - Amortization Depreciation Total Operating Expenses Loss from Operations ) Other Income (Expense): Interest income - Gain on debt reconstruction - Loss on disposition of fixed assets - ) Gain on settlement of accounts payable - - - Interest expense ) Total Other Income (Expense), net ) ) ) Net Loss Attributable to Common Shares ) Preferred Stock Dividend ) - ) - ) Net Loss $ ) $ ) $ ) $ ) $ ) Net loss per common share Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Weighted Average Shares Used in per Share Calculation: Basic Diluted The accompanying notes are an integral part of these financial statements. -2- Table of Contents FLUOROPHARMAMEDICAL, INC. (a development stage company) STATEMENTS OF CASH FLOWS (Unaudited) For the 9 months Ending September 30, June 13, 2003 (inception) to Sept 30, 2011 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities - Depreciation and amortization Issuance of common stock for consulting - - Expenses related to employee stock options - Expenses related to issuance of warrants - - Amortization of debt discount Non-cash fair value of stock options issued to non-employees for consulting - Loss on fixed asset dispositions - - Gain on debt settlement - - ) Expenses paid by issuance of preferred stock/ common stock - Expenses paid by issuance of debt - - (Increase) decrease in: - Accounts receivable - Prepaid expenses ) ) ) Deposits - ) - Increase (decrease) in: - Accounts payable ) Accrued expenses ) Net Cash Used by Operating Activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Cash paid for intangible assets ) - ) Net cash received in acquistition 69 - 69 Cash paid for purchase of property and equipment ) ) ) Net Cash Used by Investing Activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of notes – stockholder - - Proceeds from issuance of short-term convertible notes Advances from stockholders - - Proceeds from sale of common stock - Class A, net - Proceeds from sale of common stock - Class B - - Proceeds from sale of preferred stock, net - Net Cash Provided by Financing Activities Net Increase (Decrease) in Cash and Cash Equivalents Cash and Cash Equivalents, Beginning of Period - Cash and Cash Equivalents, End of Period $ $ $ Supplemental Cash Flow Disclosures: Interest expense paid in cash $
